DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 01/07/2021.  Claims 1-7 and 9-15 have been amended. Claim 19 has been newly added. Therefore, Claims 1-7 and 9-19 are pending and have been addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Previous Claim Rejections - 35 USC § 112
2.	The Examiner respectfully withdraws the rejections under 35 USC 112 for claim 10.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.	Claim(s) 1-7 and 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran (2008/0001735).

With respect to claims 1, 14, and 15, Tran discloses 
a system, method, and non-transitory computer readable medium for providing assistance to a person (¶ 0001: discloses the invention relates to methods and systems for monitoring a person. ¶ 0034: discloses the system can operate in a home.), 
said system comprising:
a household appliance comprising adaptable functionality (¶ 0035: discloses a stove/oven. ¶ 0053: discloses the system determines whether the oven or stove should be turned off.), and 
an assistance device in communication with and in at least partial control of the household appliance (¶ 0006: discloses a wristwatch placed on a patient. ¶ 0254: discloses the wristwatch device can be used to control home automation.  The watch automates control of multiple home systems to improve safety.), comprising: 
a monitoring unit including a sensor configured to obtain person related data representing data obtained by monitoring the person (¶ 0006-0007: discloses the wristwatch includes one or more sensors in communication with the wireless network which includes capturing and transmitting the person’s daily activities.), 
a data processing unit for processing the obtained person related data to (¶ 0076: discloses one or more software modules to analyze data from the patient.): 

detect if the person has limited or no ability to perform a desired task (¶ 0064-0065: discloses the system can monitor dangerous conditions such as to whether a cooking range or stove has been left on inappropriately. ¶ 0102: discloses the system detects weakness in the left half and right half of the person’s body, a walking pattern for loss of balance or coordination, checking whether the person experienced dizziness or headache.), 
wherein the desired task pertains to the usage of the household appliance by the person (¶ 0052-0053, 0064-0065, 0101: discloses it can be determined whether the user has accidently left a stove on.), and 
generate assistance data in case of detection that the person has limited or no ability to perform the desired task and/or if the person's current mental state and/or cognitive level is below a threshold or out of a distribution or value range required to perform the desired task (¶ 0052-0053, 0064-0065: discloses the system can display the oven condition and request patient instruction if the patient is sleeping on a bed or sofa and the oven is on for an extended period of time.), 
said assistance data representing data directed to supporting the person in performing the desired task  (¶ 0052-0053, 0064-0065: discloses the oven condition and request patient instruction), 

adjust the assistance data in dependence of the performance of the person in carrying out the desired task when i) the threshold value required for the desired task is exceeded or not accomplished (¶ 0052-0053, 0064-0065, 0080, 0151: discloses detecting whether the user’s daily activities are within a predetermined threshold of normal activities. If the patient does not respond or respond with instruction to turn off the oven the system determines the oven should be turned off.), or ii) when the distribution or value range is exceeded or not accomplished, and 
a data output configured to provide said assistance data for supporting the person in performing the desired task (¶ 0052-0053, 0064-0065: discloses the system can display the oven condition and request patient instruction if the patient is sleeping on a bed or sofa and the oven is on for an extended period of time. Paging the user on the wearable device to provide a reminder about the stove or other detected problems.), and 
configured to adapt the functionality of the household appliance based on said assistance data. (¶ 0052-0053, 0064-0065, 0080, 0151: discloses if the patient does not respond or respond with instruction to turn off the oven the system determines the oven should be turned off.)

With respect to claim 2, Tran discloses the system according to claim 1, 
the assistance device further comprising a recognition unit for recognizing the person's identity (¶ 0065: discloses the sensors can determine the user is up and about in their home.), 
wherein the data processing unit is configured to take the person's identity into account in the generation of the assistance data. (¶ 0065: discloses it can be determined whether the user has accidently left a stove on and can page the user on the wearable device to provide a reminder about the stove or other detected problems.)

With respect to claim 3, Tran discloses the system according to claim 1, 
wherein the assistance data are control data inducing the start, execution, and/or end of a task on the household appliance (¶ 0052-0053, 0064-0065: discloses the system can instruct turn off the oven.), 
the assistance data being transmitted to the household appliance on which the task is being carried out when the data processing unit has detected that the person's ability to perform the task is below the threshold or out of the distribution or value range required to perform said task. (¶ 0052-0053, 0064-0065, 0080, 0151: discloses if the patient does not respond or respond with instruction to turn off the oven the system determines the oven should be turned off.)

With respect to claim 4, Tran discloses the system according to claim 1, 
wherein the assistance data include instructions how to carry out a task on the household appliance (¶ 0052-0053, 0064-0065, 0080, 0151: discloses instructions to 
the assistance data being communicated to the person carrying out the task  (¶ 0052-0053, 0064-0065, 0080, 0151: discloses paging the user on the wearable device to provide a reminder about the stove or other detected problems.) depending on the person's current mental state and/or cognitive level when the data processing unit has detected that the person's ability to perform the task is below the threshold or out of the distribution or value range required to perform said task. (¶ 0052-0053, 0064-0065, 0080, 0151: discloses it can be determined whether the user has accidently left a stove on or has failed to get out of bed a predetermined number of hours after usual waking time)

With respect to claim 5, Tran discloses the system according to claim 1, 
wherein the person related data comprises one or more of. heart rate (¶ 0035, 0141: discloses heart rate), pulse (¶ 0141: discloses pulse) , blood pressure (¶ 0035, 0141: discloses blood pressure), sweat, skin and/or core body temperature, facial expression, gaze track, pupil size, posture, motion, trembling, repetitive movements, tics, twitches, voice, tactile abilities, amount of reaction to outer stimuli, and reaction time to outer stimuli.

With respect to claim 6, Tran discloses the system according to claim 5, 
wherein the data processing unit is configured to determine the person's current mental state and/or cognitive level from the monitored data. (¶ 0076: discloses using 

With respect to claim 7, Tran discloses the system according to claim 6, 
wherein the data processing unit is further configured to compare current person related data indicating the mental state and/or cognitive level to predetermined person related data and/or person related data from previous monitoring of the person (¶ 0076: discloses using the statistical analyzer which is trained with training data where certain signals are determined to be undesirable for the patient.) and/or threshold values and/or distribution or other value ranges assigned to tasks (¶ 0080: disclose detecting if the user’s daily activities are within a predetermined threshold of normal activities…¶ 0101: discloses the system monitors the patterns of the patient and can intervene if necessary.) and generating assistance data depending on the result of the comparison. (¶ 0053, 0101: the system can page the patient and request patient instruction and/or detect that the oven is on for an excessive amount of time and can turn off the oven) 

With respect to claim 9, Tran discloses the system according to claim 1, assistance device (¶ 0140-0143: discloses wearable appliance) further comprising a data storage  to store the person related data (¶ 0140-0143: discloses wearable 

With respect to claim 10, Tran discloses the system for providing assistance to a person using an appliance, said system comprising:
the assistance device as claimed in claim 1 for generating assistance data based on the person related data obtained from the monitoring unit (¶ 0076: discloses using one or more software modules to analyze data from the patient including a module that monitors the patient’s vital signs such as ECG/EKG and generates warnings should problems occur. The dangerous condition can be specified as an event or a pattern that can cause physiological or psychological damage to the patient.  ¶ 0080: discloses detecting if the user’s daily activities are within a predetermined threshold of normal activities.), and 
a user device for obtaining and/or using said assistance data to support the person in performing the desired task. (¶ 0065: discloses providing a reminder about the stove or other detected problems using a wearable device such as a wrist watch.)

With respect to claim 11, Tran discloses the system according to claim 10, 
wherein the sensor comprises one or more of a tactile recognition device, in particular a fingerprint scanner, a device for recognition and/or analysis of voice or speech characteristics, preferably a microphone, a facial recognition or facial 

With respect to claim 12, Tran discloses the system according to claim 10, wherein the user device is configured to communicate instructions to the person carrying out a task on an appliance (¶ 0065: discloses providing a reminder about the stove or other detected problems using a wearable device such as a wrist watch.) depending on the assistance data generated by the data processing unit when the data processing unit has detected that the person's ability to perform the task is below the threshold or out of the distribution or value range required to perform said task. (¶ 0076: discloses using one or more software modules to analyze data from the patient including a module that monitors the patient’s vital signs such as ECG/EKG and generates warnings should problems occur. The dangerous condition can be specified as an event or a pattern that can cause physiological or psychological damage to the patient.  ¶ 0080: discloses detecting if the user’s daily activities are within a predetermined threshold of normal activities.)

With respect to claim 13, Tran discloses the system according to claim 10, wherein the user device is configured to carry out a task on an appliance automatically when the data processing unit has detected that the person's ability to perform the task is below the threshold or out of the distribution or value range required to perform said task. (¶ 0080, 0101: discloses the system monitors the behavior patterns of the patient and can intervene if necessary.  The system can detect if the user’s daily activities are within a predetermined threshold of normal activities such as detecting that the oven is on for an excessive amount of time and can turn the oven off using commands communicated over the network. ¶ 0254: discloses the wristwatch device can be used to control home automation.  The watch automates control of multiple home systems to improve safety.)

With respect to claim 16, Tran discloses the system of claim 1, 
wherein the assistance device comprises a wearable device. (¶ 0006: discloses a wristwatch placed on a patient. ¶ 0254: discloses the wristwatch device can be used to control home automation.  The watch automates control of multiple home systems to improve safety.)

With respect to claim 17, Tran discloses the system of claim 1, 
wherein the household appliance is a kitchen appliance. (¶ 0035: discloses a stove/oven. ¶ 0053: discloses the system determines whether the oven or stove should be turned off.)

With respect to claim 18, Tran discloses the system of claim 1, 
wherein the assistance data is provided via a user interface of the assistance device (¶ 0052-0053, 0064-0065: discloses the system can display the oven condition and request patient instruction on a wrist watch if the patient is sleeping on a bed or sofa and the oven is on for an extended period of time.), and wherein the user interface (¶ 0073: discloses the wrist watch) comprises a speaker (¶ 0073: discloses a speaker and a microphone), a light (¶ 0073: discloses an infrared LED transmitter/receiver), or a screen (¶ 0073: discloses a display)

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (2008/0001735) in view of Kraemer (2016/0117948).

With respect to claim 19, Tran discloses the system of claim 1, 
adapting the functionality of the assistance device (¶ 0006: discloses a wristwatch placed on a patient. ¶ 0254: discloses the wristwatch device can be used to control home automation.  The watch automates control of multiple home systems to improve safety.)
Tran does not explicitly disclose device includes modifying display elements on a display of the assistance device, such that one or more display elements are enabled or disabled.
However, Kraemer which is analogous art and related to providing task assistance based on an end user’s cognitive state. (¶ 0001)
modifying display elements on a display of the assistance device, such that one or more display elements are enabled or disabled. (¶ 0069: discloses facilitating task assistance through an end user’s computer device based on the cognitive state of the end user. Task assistance may include modifying features and functions of an application interface. For example, a modified user interface may have enlarged task features, a reduced number of task elements, and/or suppression of extraneous content.)
As such, the Tran reference teaches a system and methods for providing and displaying assistance to a user if the person’s current activity varies from a pattern or if a dangerous condition is detected. The Kraemer reference teaches that was known in 
Therefore, the results would have been predictable to one of ordinary skill in the art.  Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran using the teachings of Kraemer to include modifying display elements on a display of the assistance device, such that one or more display elements are enabled or disabled. As disclosed by Kraemer, the motivation for the combination would been to adjust aspects of an end user’s interface in order to improve user experience. (¶ 0002)  

Response to Arguments
8.	Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-7 and 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629